Citation Nr: 0108161	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.



REMAND

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities involving (1) bilateral 
hearing loss, rated as 50 percent disabling; (2) hearing loss 
with tinnitus and vertigo, initially rated as 30 percent 
disabling before being reduced to 10 percent disabling since 
September 1999; (3) right ear otitis media, rated as 
noncompensably (zero percent) disabling; and (4) a mood 
disorder with depressed features, rated as noncompensably 
disabling.  He therefore claims he is entitled to a total 
rating based on individual unemployability by reason of his 
service-connected disabilities. 

The law provides that a total disability rating based upon 
individual unemployability (TDIU) may be granted upon a 
showing that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2000).

The Board notes that it may not deny a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's service-connected disabilities do not 
prevent him or her from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A.  § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2000); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In this case, it is unclear whether the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  On the one hand, the 
Board notes that a September 1999 VA psychiatric examination 
report includes a medical opinion that the veteran is unable 
to work.  In this regard, under Axis IV, for psychosocial 
stressors, the examiner noted "inability to maintain 
employment due to medical problems."  On the other hand, 
however, under Axis V, the examiner assigned the veteran a 
Global Assessment of Functioning (GAF) score of 62, which 
does not suggest an inability to secure or maintain 
employment.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 46 (1994) (a GAF score between 61 and 70 
contemplates mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships).  Moreover, 
a VA general medical examination report dated in September 
1999 includes a medical opinion indicating that the veteran 
is able to work.  The diagnoses included status post surgery 
of the right ear, hypertension, and hiatus hernia.  
Audiological evaluation performed at that time revealed 
profound hearing loss in the right ear and moderate to severe 
hearing loss in the left.  After rendering these diagnoses, 
the examiner added that "the patient is employable."   

Based on the divergent medical evidence concerning the 
veteran's ability to secure and maintain employment, the 
Board is of the opinion that further examination by VA is 
necessary to assist in the determination of whether there are 
circumstances, apart from nonservice-connected conditions, 
that would justify a total disability rating based on 
unemployability by placing this particular veteran in a 
different position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In light of the above, the Board finds it 
is appropriate to remand the veteran's claim for further 
evidentiary development, to include obtaining a medical 
opinion as to whether the veteran is unemployable as a result 
of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA general medical examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected bilateral hearing loss, 
tinnitus and vertigo, right ear otitis 
media, and mood disorder with depressed 
features, without regard to his age or 
any nonservice-connected disorders.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  After ensuring that the requested 
actions have been completed to the extent 
possible and as contemplated under the 
Veterans Claims Assistance Act of 2000, 
the RO should then readjudicate the 
veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability by reason of service-
connected disabilities.  If the benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




